Citation Nr: 0604999	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1947 to 
December 1952 and from June 1953 to June 1955.  He also had 
service in the Naval Reserves from 1955 to 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claims of entitlement 
to service connection for residuals of right and left knee 
injuries.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current right or left 
knee disorder to the veteran's service in the military, 
including to any injuries he may have sustained to his knees 
while in service.




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).

2.  The veteran's left knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent VCAA letters in May 
2003 and March 2005.  The May 2003 and March 2005 letters 
correctly explained the type of evidence required to 
substantiate his claims of entitlement to service connection 
for residuals of right and left knee injuries.  The letters 
also indicated what evidence he was responsible for obtaining 
and what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letters nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in May 2003, prior to the RO's initial adjudication of his 
claims in August 2003.  So this complied with the requirement 
that notice precede the RO's initial adjudication.  The May 
2003 and more recent March 2005 VCAA notices also provided 
the veteran with ample opportunity to respond before his 
appeal was certified to the Board.  In addition, in November 
2005, he was provided a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, 
he submitted additional evidence and waived his right to have 
it initially considered by the RO.  38 C.F.R. § 20.1304(c).  
He has not otherwise indicated he has any additional relevant 
evidence to submit or that needs to be obtained.  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as arthritis 
are chronic, per se, and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's July 1948 and December 1952 Reports of Medical 
Examination show he had normal lower extremities and a normal 
musculoskeletal system, including as this relates to the 
condition of his knees.

The veteran's May and June 1953 Report of Medical History 
indicates he denied experiencing a "trick" or locked knee, 
a bone or joint deformity, and arthritis.  His May and June 
1953 and his June 1955 Reports of Medical Examination show 
normal clinical evaluations of his lower extremities and his 
musculoskeletal system, again including as this relates to 
the condition of his knees.

And even during his January 1956, May 1957, April 1961, 
February 1963, May 1964, June 1965, and June 1966 Naval 
Reserve examinations, the veteran denied experiencing a 
"trick" or locked knee, a bone or joint deformity, and 
arthritis.  Likewise, the contemporaneous Reports of Medical 
Examination show normal clinical evaluations of his lower 
extremities and his musculoskeletal system, inclusive of his 
knees.  His service in the Naval Reserves ended in 1967.

The veteran was first afforded a VA examination in connection 
with his claims for service connection in July 2003.  
According to that report, he complained of weakness and 
stiffness in his knees, with some associated pain.  X-rays 
showed joint space narrowing, but there was no evidence of 
degenerative joint disease.  Following a physical 
examination, the assessment was bilateral knee strain.

The veteran was more recently afforded a VA examination in 
August 2005.  According to the report of that evaluation, he 
complained of bilateral knee pain from being a paratrooper in 
the military.  He said he experienced bilateral leg pain 
whenever he completed a parachute jump, but that he never 
sought treatment for it.  


Following a physical examination and a review of the 
veteran's July 2003 X-rays, the VA examiner determined the 
veteran had a history of weakness of the thigh muscles and 
narrowing of the medial knee compartments without 
degenerative changes.  The VA examiner concluded there was no 
evidence of traumatic or degenerative arthropathy of the 
knees, and that the veteran's symptoms were a result of weak 
thighs and excessive weight.

A September 2005 report from Pacific Medical Center 
ElectroDiagnosis indicates the veteran has mild peripheral 
polyneuropathy affecting his left leg.  He submitted this 
report during his November 2005 hearing.  And as for his 
hearing testimony, he said that he had experienced knee 
problems since his military service and that he had not 
sustained any intercurrent injuries to his knees since 
service to account for his current symptoms.  He said the 
only injuries to his knees were when he was parachute jumping 
during service in Ranger training, but that he never actually 
sought any medical treatment for his knees during or even 
after his service concluded.  He stated that he had no 
understanding of the meaning of a "trick" knee and that 
none of his physicians have associated his current knee 
problems with his military service, but that he nonetheless 
believes they are attributable to his parachute jumping 
during service.

The Board finds that the evidence of record does not 
establish entitlement to service connection for residuals of 
right or left knee injuries.  The veteran's service medical 
records are entirely negative for complaints, treatment, or 
diagnoses of any knee disorders - including as a residual of 
parachute jumping.  Indeed, even the veteran himself readily 
acknowledges, including during his hearing, that he did not 
complain or receive any treatment for his knees while in the 
military.  The mere fact that, by his own admission, he did 
not report any complaints referable to his knees or mention 
residuals of any previous injuries to them in the manner now 
alleged, including during his military separation 
examination, in turn suggest he was not having any problems 
with his knees at that particular time, certainly any 


of any real significance.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the alleged injuries in question, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service (or even, 
for that matter, after the conclusion of his service in the 
Naval Reserves) and the initial diagnosis of right and left 
knee disorders.  He also did not report any complaints during 
his Naval Reserve service.  In fact, the evidence of record, 
and the veteran's testimony before the Board in November 
2005, clearly demonstrates that he did not have relevant 
symptoms or receive treatment for his knees until his first 
VA examination in July 2003, so nearly 48 years after his 
active duty service in the military had concluded and even 
some 36 years after the conclusion of his service in the 
Naval Reserves.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
But of equal or even greater significance, the veteran also 
has testified that no physician has ever attributed 
his current knee complaints and/or disorders (including 
bilateral knee strain) to his military service - including, 
for the sake of argument, any injuries that he may have 
sustained in the manner alleged, parachuting.  See  
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  

Concerning this purported nexus to service, the August 2005 
VA examiner found there is no relationship between the 
veteran's current right and left knee problems and his 
military service - as there was no evidence of any 
"traumatic" (meaning injury induced) or degenerative 
arthropathy upon examination or X-ray of the veteran's knees.  
The VA examiner's opinion has significant probative weight 
since he not only considered the veteran's assertions, but 
also undertook a comprehensive clinical examination of him.  
So this opinion has the proper factual foundation and is not 
predicated on unestablished facts or mere allegations.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

So, in short, the only evidence portending that the veteran's 
bilateral knee disorder is in any way related to his service 
in the military comes from him personally.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so it must be denied because the preponderance of the 
evidence is unfavorable.  See 38 C.F.R. § 3.102.

ORDER

The claim for service connection for residuals of a right 
knee injury is denied.

The claim for service connection for residuals of a left knee 
injury is denied.

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


